UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2464



ERNEST F. COBLE, JR.,

                                            Plaintiff - Appellant,

          versus

PIEDMONT FARM CREDIT, ACA; AGFIRST FARM CREDIT
BANK,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Rockingham. William L. Osteen, Sr.,
District Judge. (CA-96-17-3)


Submitted:   December 19, 1996         Decided:     December 30, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Ernest F. Coble, Jr., Appellant Pro Se. Thomas William Waldrep,
Jr., BELL, DAVIS & PITT, P.A., Winston-Salem, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

Appellant's action under the Truth-In-Lending Act, 15 U.S.C.A. §§

1601-1693r (West 1982 & Supp. 1996). We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Coble
v. Piedmont Farm Credit, No. CA-96-17-3 (M.D.N.C. Oct. 8, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2